Citation Nr: 1502830	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  11-23 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a bilateral arm disability, claimed as scarring on the arms.

3.  Entitlement to service connection for a bilateral hand disability, claimed as loss of sensation in the fingers.

4.  Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to December 1958, from February 1959 to February 1961, and from May 1961 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that service connection claims for bilateral hand, arm, and eye disabilities were initially denied in a January 2000 rating decision.  Since that time, service treatment records have been associated with the claims file.  Accordingly, these claims will be reconsidered on the merits.  38 C.F.R. § 3.156(c) (2014).

The Board also notes that the Veteran's claims for service connection for bilateral  arm and hand disabilities, adjudicated herein, have been readjudicated by the RO since the issuance of the June 2011 statement of the case, but that a supplemental statement of the case has not been issued.  See 38 C.F.R. § 19.31.  However, the additional evidence received since the June 2011 statement of the case was, in fact, considered by the RO in a February 2012 rating decision.  While the readjudication  of the claims was conducted in a rating decision rather than a supplemental statement of the case, the additional evidence was clearly considered by the RO in the first instance.  The Veteran is not prejudiced because he was notified of the RO's consideration of the evidence and readjudication of his claims in a rating decision rather than a supplemental statement of the case.  Reasons and bases were provided  in the rating decision, and the pertinent regulations were adequately provided in      the June 2011 statement of the case.  A remand of the claims for service connection for bilateral arm and hand disabilities solely to transpose the information from the February 2012 rating decision into the format of a supplemental statement of the case would only delay a decision of these claims and would serve no useful purpose.      See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily  imposing additional burdens on the [Board] with no benefit flowing to the veteran").  Accordingly, the Board will proceed with adjudication of those claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for COPD and a bilateral eye condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence is against a finding that the Veteran suffers from a current bilateral arm disability.

2.  The most probative evidence is against a finding that the Veteran suffers from a current bilateral hand disability.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for a bilateral arm disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The requirements for establishing service connection for a bilateral hand disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letter dated July 2008.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran.  In this case, the VA obtained service treatment records (STRs) and adequately identified post-service treatment records, and a VA examination was conducted.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

II.  Analysis

The Veteran is seeking service connection for bilateral arm and hand disabilities that he asserts he incurred as a result of an electrical shock sustained during service.  He has reported scarring on his arms, and numbness and tingling in his hands, with resulting weakness and loss of dexterity.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during   the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (20140).  

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's STRs confirm that he suffered an electrical shock in March 1963 during one of his periods of active duty service.  His initial diagnosis was "burns, electric, second and third degree, both hands."  A follow-up note indicates the Veteran was admitted as an inpatient for treatment as a result of his injuries, and states he had second degree burns on both hands that required some debridement.  Upon discharge from inpatient treatment in May 1963, the skin on the Veteran's hands was noted to be healed and in good condition, and he was instructed to apply cold cream to keep the skin supple and soft.  The Veteran's STRs document no additional in-service treatment for his arms or hands, and his 1967 discharge report of medical examination notes no upper extremity or skin abnormalities, and no scarring of the upper extremities.

Post-service, a private care provider stated in 2006 that the Veteran reported left  and right lower extremity numbness for 25 years, since an electrical burn in service.  The Veteran indicated he also had low back pain that he associated with the in-service accident.  The provider diagnosed the Veteran with low back pain and bilateral lower extremity paresthesia status post burns, versus radiculopathy.  The record does not indicate that the Veteran reported injury or ongoing symptoms related to the upper extremities at that time.

The Veteran was afforded a VA examination in connection with his claims in December 2009.  At that time, the Veteran reported incurring second and third degree burns on his hands and arms in service, and stated he had experienced numbness and loss of sensation in his fingers since that time.  He reported that     the last treatment he received for the condition was in 1968.  Upon physical examination, the examiner found no scars to the Veteran's hands or arms.  Grip strength was reported as +5/5, and sensation to pinprick and light touch was normal.  The examiner stated there was no polyneuropathy.  Range of motion in the hands, fingers, and thumbs was full, with normal grip and fisting, as well as adequate strength for pushing, pulling and twisting, and good dexterity for twisting, probing, writing, touching, and expression.  The examiner stated that there were no objective findings of residual functional limitations status post second and third degree burns to the Veteran's hands and arms in service.

After review of the evidence of record, the Board finds that service connection for disabilities of the bilateral hands and arms is not warranted.  The Board does not dispute that the Veteran suffered electrical burns during service.  It also acknowledges his reports of scarring on his arms, and numbness, tingling, and loss of dexterity in  his hands to such an extent that, by his description in a 2008 statement submitted to VA, he cannot pick up small objects or turn the pages of a book.  The Veteran is competent to report such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the threshold criteria for establishing service connection for a claimed condition is the presence of a current disability.  

In the instant case, the most probative evidence of record fails to reflect that the Veteran currently has an arm or hand disability or that he has sought treatment for, or been clinically assessed with, any residual symptom or disability of the upper extremities resulting from his in-service electrical burns.  Indeed, medical treatment records from 2006 document the Veteran describing lower extremity symptoms in connection with his in-service injury, not upper extremity symptoms, and, during eye treatment that same year, the Veteran noted that he was having difficulty seeing to tie fish hooks.  Such statement tends to undermine the Veteran's contention of a loss of dexterity in the hands if he is able to tie fish hooks.  The Board finds the accounts of the hand and arm symptoms the Veteran has provided in connection with this claim less persuasive than the objective medical evidence of record and the statements he has made to treatment providers.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence). 

In addition, although the Veteran believes that he has hand and arm disabilities as   a result of his in-service electrical shock and burns, there is no indication that he  has the specialized training or expertise required to perform medical testing and diagnose medical conditions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Veteran's contention that he suffers from a neurological disability or other functional disability in his hands and arms is not competent medical evidence.  The Board accords significantly greater probative value to the medical evidence of record, especially the findings of the 2009 VA examiner, than to the Veteran's lay assertions regarding medical diagnoses.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110, 1131.  Here, the preponderance of the evidence is against a finding that the Veteran has arm or hand disabilities.  In the absence of proof of current diagnoses, service connection for those disabilities cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and service connection for bilateral arm and hand disabilities is denied.

In reaching the above conclusions the Board has considered the applicability of 
the benefit of the doubt doctrine.  However, as the preponderance of the evidence 
is against the Veteran's claims, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for a bilateral arm disability is denied.

Service connection for a bilateral hand disability is denied.

REMAND

The Board finds that additional development is necessary prior to adjudication of the remaining claims on appeal.

The Veteran asserts that his conceded exposure to asbestos as an electrician's mate during service caused his currently diagnosed COPD.  A 2008 private treatment record noted a pulmonary diagnosis of COPD/asbestosis, but the origin of the asbestosis diagnosis is unclear from the record.  The Veteran was afforded a VA examination in December 2009, at which time the examiner noted a 2008 diagnosis of COPD, a 2009 pulmonary function test that documented minimal obstructive airways disease, and an undated chest x-ray report that documented fibrocalcific changes and interstitial fibrosis bilaterally.  The examiner opined that the Veteran's COPD was not caused by or a result of asbestos exposure, because it was an obstructive pulmonary disorder.  In 2011, the Veteran submitted an article from MedicineNet.com that discusses asbestos-related disorders and which the Veteran asserts supports his service connection claim.  As the 2009 VA examiner did not address the 2008 diagnosis of asbestosis or the x-ray findings that documented interstitial fibrosis in issuing his negative opinion, the Board finds that an additional VA examination that clarifies the Veteran's current pulmonary diagnoses and addresses that additional evidence, as well as the article submitted by the Veteran,  is warranted.

The Board also finds that an additional VA examination is needed prior to adjudication of the Veteran's claim for service connection for a bilateral eye disability.  The Veteran's STRs state that the electrical shock he incurred in service caused corneal abrasions.  His 1967 discharge medical examination report noted no eye abnormalities and documented visual acuity of 20/20 bilaterally.  Post-service treatment records indicate the Veteran underwent bilateral cataract surgery and intraocular lens placement, and also document treatment for blurred vision after  that surgery.  In a July 2008 statement submitted to VA, the Veteran reported undergoing two eye surgeries and potentially requiring a third.  The Veteran received a VA examination in 2009, at which time the examiner noted that the Veteran had a history of cataract removal and intraocular lens placement, and that he reported a history of macular degeneration.  The examiner stated the Veteran had decreased visual acuity that was most likely secondary to macular degeneration.  He stated that macular degeneration was not related to or caused by corneal abrasion, but provided no additional explanation and did not discuss whether the Veteran's contraction of cataracts could be related to his in-service electrical shock and resulting corneal abrasions.  Based on the foregoing, an additional VA examination that clarifies the Veteran's current eye conditions and discusses any relationship between his contraction of cataracts and his in-service eye injury would aid in adjudication of the claim.  Records pertaining to the Veteran's eye surgeries, which do not appear to be associated with the claims file, should also be requested.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify the name and address of each care provider who performed his eye surgeries, or of the facilities at which they were performed.  In addition, ask him to provide the names and addresses of all medical care providers who have treated him for eye conditions since 2008.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any of the records requested are unavailable, the claims file should be annotated to reflect such and the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA pulmonary examination.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should complete all indicated diagnostic tests and studies, to include pulmonary function testing.  The examiner should clearly   list all current lung disabilities diagnosed on examination, and specifically indicate whether the evidence supports a diagnosis of asbestosis.

The examiner should then offer an opinion as to whether  it is at least as likely as not (50 percent probability or greater) that the Veteran's COPD or other diagnosed   lung disorder is causally related to service, to include    the Veteran's conceded exposure to asbestos.  In issuing the opinions, the examiner should address all relevant evidence and test findings of record, including the 2009 VA examiner's report of a chest x-ray documenting interstitial fibrosis, and the MedicineNet.com article submitted by the Veteran in July 2011.

The examiner must provide a complete rationale for all opinions and conclusions reached.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided (e.g. lack   of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  Schedule the Veteran for a VA eye examination.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should complete all indicated diagnostic tests and studies, and should clearly list all current eye disabilities diagnosed     on examination.  

As to each diagnosed disability identified, if the condition is a refractive error of the eye or a congenital defect or disease, the examiner should so state.  The examiner should then offer an opinion as to whether each identified disability (other than refractive error or congenital defect/disease) is at least as likely as not (50 percent probability or greater) related to an electrical shock the Veteran sustained in service in 1963, which caused corneal abrasions to both eyes.  The examiner should specifically discuss the significance, if any, of the Veteran's in-service electrical shock and corneal abrasions on the Veteran's post-service development of bilateral cataracts.

For any congenital defect or disease identified, the examiner should indicate whether it was permanently worsened by the Veteran's in-service electrical shock and resulting corneal abrasions.

The examiner must provide a complete rationale for all opinions and conclusions reached.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits      sought on appeal remain denied, the appellant and          his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to    the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


